         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHESTNUT STREET CONSOLIDATED,                            :
 LLC                                                      :
                                                          :
                            Plaintiff,                    :      CIVIL ACTION
                                                          :
        v.                                                :      No. 2:21-cv-03046-ER
                                                          :
 BAHAA DAWARA, et al.                                     :
                                                          :
                            Defendants.                   :

                    MEMORANDUM OF LAW IN SUPPORT OF
               THE MOTION TO DISMISS FOR LACK OF JURISDICTION

       Defendants Bahaa Dawara and Imad Dawara respectfully submit this memorandum of law

in support of their Motion to Dismiss.

I.     STATEMENT OF FACTS

       This action stems from a fire occurring on February 18, 2018, at 239 Chestnut Street and

241 Chestnut Street in Philadelphia, Pennsylvania. ECF 1 ¶ 1. Bahaa Dawara and Imad Dawara

operated a restaurant, RCL Management LLC, at 239-241 in Philadelphia, Pennsylvania. In June

2021, Chief Judge Juan R. Sanchez sentenced Bahaa Dawara and Imad Dawara to nine years in

prison and ordered them to pay more than $22 million in restitution for conspiracy to commit arson

and conspiracy to defraud the United States. Pursuant to a restitution agreement with the United

States, Bahaa Dawara and Imad Dawara sold seven properties and the proceed were applied

towards restitution.

       On November 25, 2019, Plaintiff Chestnut Street Consolidated, LLC (“CSC”), Fresher

Start, Inc., Steven Gelbart and David Ciurlino commenced an action in the Court of Common Pleas

of Philadelphia County against Bahaa Dawara and Imad Dawara and others seeking recovery from

Bahaa Dawara and Imad Dawara for damages stemming from the fire. A true and correct copy of
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 2 of 8




the Complaint is attached hereto as Exhibit A (hereinafter “State Court Action”). In the State

Court Action, CSC averred it was “a limited liability company organized and validly existing under

the laws of Pennsylvania. See id. ¶ 20. Plaintiff Fresher Start Inc.(“FSC”) was averred to be “a

corporation organized and validly existing under the laws of Pennsylvania” Id. ¶ 19.             The

Complaint also alleged that “CSC presently owns Unit 241-B and is the assignee of rights of

Plaintiffs FSC and Curlino to recover damages from Defendants.” Id. ¶ 30.

       In the State Court Action, Plaintiffs filed a Petition for a preliminary injunction, seeking to

enjoin the Defendants Bahaa Dawara and Imad Dawara from transferring assets. A true and correct

copy of the Petition for Injunction is attached as Exhibit B. By Order dated October 19, 2020, the

Honorable Nina W. Padilla denied Plaintiff’s request for injunctive relief, finding:

               Plaintiffs have not demonstrated a risk of immediate and irreparable
               harm sufficient for a Court to grant a preliminary injunction. * * *
               Individual Defendants are in federal pre-trial detention, and are
               therefore highly unlikely to be flight risks. Moreover the harm
               alleged by Plaintiffs is clearly compensable by money damages.
               Additionally, the requested injunction would not restore the status
               quo. Accordingly, the petition is denied.

A true and correct copy of the Order is attached as Exhibit C.

       In this action, CSC seeks recovery pursuant to the Voidable Transfers Act, 12 Pa. C.S.A.

§ 5101-5114 and seeks the imposition of an accounting as well as a constructive trust. Plaintiff

contends that the Bahaa Dawara and Imad Dawara transferred three properties to the remaining

Defendants, even though the transfer of those properties was known by the United States when

discussing restitution.

       CSC alleges that it:

               is the owner of claims against the Dawara Arsonists by purchase and
               assignment from the individual and corporate victims of the Dawara
               Arsonists’ crimes. The assignors of these claims are the owners of
               multiple condominium units that were located in both Buildings.

                                                     2
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 3 of 8




See ECF 1 at ¶ 2.

       CSC provides no information as to the assignees of the claims other than to say “[t[he

names of the assignors of these claims are not disclosed in the open record in this case.” See ECF

1 ¶ 2 n.1. CSC does not indicate whether it is the owner of the claims of the remaining Plaintiffs

in the State Court Action: Fresher Start, Inc., Steven Gelbart and David Ciurlino.

       CSC alleges it “is a Delaware entity. All members of Plaintiff are Delaware Corporations.”

See ECF 1 at ¶ 14. The Complaint does not aver that CSC is a limited liability company and does

not provide the names or addresses of any of its members. CSC was formed in Delaware on July

1, 2021. A copy of the entity details is attached as Exhibit D.

II.    ARGUMENT

       A.      This Court lacks subject matter jurisdiction, because complete diversity is
               lacking in this matter.

       Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Under federal law, "[t]he district

courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $ 75,000, exclusive of interest and costs, and is between - (1) citizens of

different States . . . ." 28 U.S.C. § 1332(a)(1). Section 1332(a)(1) "requires complete diversity

between the parties - that is, jurisdiction is lacking if any plaintiff and any defendant are citizens

of the same state." Mennen Co. v. Atl. Mut. Ins. Co., 147 F.3d 287, 290 (3d Cir. 1998) (citing

Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 2 L. Ed. 435 (1806)). "Complete diversity [*4]

requires that, in cases with multiple plaintiffs or multiple defendants, no plaintiff be a citizen of

the same state as any defendant." Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d

Cir. 2010) (citing Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553, 125 S. Ct. 2611,



                                                      3
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 4 of 8




162 L. Ed. 2d 502 (2005)). "The key inquiry in establishing diversity is thus the 'citizenship' of

each party to the action." Id. In this action, Defendants do not dispute the amount in controversy;

Defendants dispute diversity of citizenship.

       For purposes of § 1332, "a corporation shall be deemed to be a citizen of any State by

which it has been incorporated and of the State where it has its principal place of business . . ."

28 U.S.C. § 1332(c)(1). "[U]nlike corporations, unincorporated associations such as [LLCs or]

partnerships 'are not considered "citizens" as that term is used in the diversity statute.'" Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 104-05 (3d Cir. 2015) (quoting Swiger v. Allegheny

Energy, Inc., 540 F.3d 179, 182 (3d Cir. 2008)). "The state of organization and the principal place

of business of an unincorporated association are legally irrelevant" for citizenship purposes. Id. at

105. Instead, the citizenship of an unincorporated association is determined by the citizenship of

its members. Id. "For complete diversity to exist, all of the [association's] members 'must be diverse

from all parties on the opposing side.'" Id. (quoting Swiger, 540 F.3d at 185).

       The party asserting the existence of diversity jurisdiction bears the burden of establishing

diversity. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3, 126 S. Ct. 1854, 164 L. Ed.

2d 589 (2006). "If the defendant . . . mounts a factual challenge [to diversity jurisdiction], the

plaintiff is entitled to limited discovery for the purpose of establishing that complete diversity

exists." Lincoln Benefit, 800 F.3d at 102. "[T]his inquiry can become quite complicated. '[A]s with

partnerships, where an has, as one of its members, another LLC, "the citizenship of unincorporated

associations must be traced through however many layers of partners or members there may be"

to determine the citizenship of the LLC.'" Id. at 105 n.16 (second alteration in original) (quoting

Zambelli, 592 F.3d at 420).




                                                      4
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 5 of 8




       Defendants are mounting a factual attack on diversity, sufficient for jurisdictional

discovery. The fire occurred in Pennsylvania. The apartment units were owned by Pennsylvania

residents. CSC was formed in Delaware on July 1, 2021 – a mere week before this action was

filed, and it was presumably formed in order to assert this Court’s jurisdiction. This coupled with

the fact that CSC previously stated it was a Pennsylvania limited liability company, creates the

inference that CSC was formed in Delaware to invoke this Court’s diversity jurisdiction. "A

district court shall not have jurisdiction of a civil action in which any party, by assignment or

otherwise, has been improperly or collusively made or joined to invoke the jurisdiction of such

court." § 1359.” It is well-settled that § 1359 "proscribes improper or collusive conduct 'to invoke'

diversity jurisdiction[.]" McSparran v. Weist, 402 F.2d 867, 875 (3d Cir. 1968) (emphasis added),

cert. denied, sub nom. Fritzinger v. Weist, 395 U.S. 903, 89 S. Ct. 1739, 23 L. Ed. 2d 217 (1969);

see also Boyer v. Snap-On Tools Corp., 913 F.2d 108, 110 (3d Cir. 1990). Accordingly, Defendant

is raising a factual challenge to diversity and requests the opportunity to do discovery.

       B.      Service on the Defendants Bahaa Dawara and Imad Dawara was improper;
               therefore, personal jurisdiction is lacking.

       Plaintiff sent the Summons, Complaint and Ex Parte Motion for Freezing Injunction and

Temporary Order via priority USPS mail. There is nothing in the Federal Rules of Civil Procedure,

Pennsylvania Rules of Civil Procedure or New Jersey Rules of Civil Procedure which authorizes

service by Priority mail. Under Federal Rule of Civil Procedure 4(e), plaintiff may effect service

either "pursuant to the law of the state in which the district court is located, or in which service is

effected . . ." or by delivering a copy of the summons and the complaint. Fed. R. Civ. P. 4(e)(1)-

(2). Service by certified mail alone is valid only if allowed by the law of the state in which service

is made or if a waiver has been obtained from a defendant pursuant to Federal Rule of Civil




                                                      5
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 6 of 8




Procedure 4(d). Plaintiff has failed to comply with the federal rules for service and has never

obtained a waiver from Defendants Bahaa and Imad Dawara.

       Bahaa and Imad Dawara are currently incarcerated in New Jersey. In New Jersey, service

by mail is valid under only two circumstances: (1) where an affidavit is submitted attesting to the

fact that the individual is, after diligent efforts, not amenable to personal service, provided that

copies of the summons and complaint are sent by both certified and ordinary mail; or (2) if

defendant answers or appears within sixty days. N.J. R. Ct. 4:4-4(a)-(c). Neither of the two New

Jersey Defendants answered or appeared within sixty days of being notified by certified mail and

plaintiff has not filed an affidavit attesting to its inability to make personal service after diligent

efforts. Also, Plaintiff has never sent the Summons and Complaint via registered certified mail.

Thus, there is no valid service under New Jersey law.

       Nor has there been valid service under the Pennsylvania law. In Pennsylvania, service may

be made outside the Commonwealth by “mail in the manner provided by Rule 403.” Pa. R. Civ.

P. 404(2). Service by mail may be made by “any form of mail requiring a receipt signed by the

defendant or his authorized agent.” Pa. R. Civ. P. 403. Plaintiff sent the documents to Bahaa and

Imad Dawara via “priority USPS mail.” There is no indication that the Summons and Complaint

were served via mail that required a signature by the Defendants or their authorized agent.

Accordingly, Plaintiff has not served Defendants.




                                                      6
        Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 7 of 8




III.   CONCLUSION

       For all the foregoing reasons, the Motion to Dismiss should be granted.

                                                           Respectfully submitted,


                                                           KENNY, BURNS & MCGILL

Dated: August 2, 2021                              By:     /s/ Thomas D. Kenny
                                                           Thomas D. Kenny, Esquire
                                                           Identification Number 77611
                                                           Eileen T. Burns, Esquire
                                                           Identification Number 80404
                                                           1500 John F. Kennedy Boulevard
                                                           Suite 520
                                                           Philadelphia, Pennsylvania 19102
                                                           filings@kennyburnsmcgill.com
                                                           215-423-5500
                                                           Attorneys for Defendants
                                                           Bahaa Dawara
                                                           Imad Dawara




                                                   7
         Case 2:21-cv-03046-ER Document 20-1 Filed 08/02/21 Page 8 of 8




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of August 2021, I caused a true and correct copy of the

foregoing to be served upon all counsel of record via the Court’s electronic filing system.

                                                             /s/ Eileen T. Burns
                                                             Eileen T. Burns, Esquire




                                                    8
